          Case 3:20-cv-04069-JSC Document 5-1 Filed 06/22/20 Page 1 of 7

Michael L. Rodenbaugh
California Bar No. 179059
Marie E. Richmond
California Bar No. 292962
RODENBAUGH LAW
25435 Hutchinson Road
Los Gatos, CA 95033

Attorneys for Mike Rodenbaugh


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA



    MICHAEL RODENBAUGH, a                         Case No. 20-cv-4069 JSC
    California individual,

                    Plaintiff,                    DECLARATION OF MIKE
            vs.                                   RODENBAUGH IN SUPPORT OF
                                                  PLAINTIFF’S MOTION FOR
    DAVID LAHOTI, aka Davendra                    TEMPORARY RESTRAINING
    Kumar Lahoti, an individual; RAVI             ORDER [FRCP 65(b)(1); L.R. 65-1]
    LAHOTI, aka Ravindra Kumar Lahoti,
    an individual; and VIRTUAL POINT,
    INC., formerly a California
    corporation,

                    Defendants.




     1.      I, Mike Rodenbaugh, offer this Declaration in support of my ​pro se​ Complaint and

Motion for Temporary Restraining Order against all Defendants. I state the following from my

personal knowledge, providing true and correct copies of the documents used as Exhibits herein,

under penalty of perjury.

     2.      I reside in Santa Cruz County, California, and am a longstanding active member of



DECLARATION OF MIKE RODENBAUGH
ISO PLAINTIFF’S MOTION FOR TRO
                                                                         Case No. 20-cv-4069 JSC


                                           1
          Case 3:20-cv-04069-JSC Document 5-1 Filed 06/22/20 Page 2 of 7

the California State Bar since 1995.

     3.      I have extensive experience, in particular, with legal issues involving domain names

and/or trademarks. My firm represents and advises many companies and individuals in the

domain name industry, including domain name owners, domain name registrars and domain

name registries. My firm also represents and advises trademark owners with respect to domain

name infringement and acquisition matters.

     4.      I am an active and well-known community participant with the International

Corporation of Assigned Names and Numbers (“ICANN”), which is a California public benefit

corporation that develops policy and generally regulates the Domain Name System (“DNS”), and

thus the domain name industry -- consisting of ICANN-accredited domain name registries and

registrars, and their customers including resellers, investors and end users of domain names. I

represent domain name registries and registrars in their dealings with ICANN, including

arbitration pursuant to ICANN’s Independent Review Policy. I also participate in many various

ICANN policy working groups and implementation teams.

     5.      I am a panelist deciding domain name disputes for the Czech Arbitration Court, and

I have issued more than a dozen decisions under ICANN’s Uniform Dispute Resolution Policy

(“UDRP”). I have personally directed the prosecution of more than a dozen ACPA cases and 200

UDRP cases, and I have successfully defended UDRP and ACPA cases on behalf of domain

name owners (including Defendants Dave Lahoti and Virtual Point).

     6.      Since at least 1974 in general, and since 1995 as an active member of the legal

profession, I have been commonly known as Mike Rodenbaugh. Since September 2007, I have

done business as Rodenbaugh Law, a reputable law firm specializing in trademark and domain

name matters, among other things, with my primary email address mike@rodenbaugh.com and

website at rodenbaugh.com and/or rodenbaugh.law.

     7.      Defendant Dave Lahoti is an individual residing, on information and belief, in

DECLARATION OF MIKE RODENBAUGH
ISO PLAINTIFF’S MOTION FOR TRO
                                                                          Case No. 20-cv-4069 JSC


                                             2
          Case 3:20-cv-04069-JSC Document 5-1 Filed 06/22/20 Page 3 of 7

Irvine, California. Defendant Ravi Lahoti is an individual residing, on information and belief, in

Irvine, California. On information and belief, Ravi and Dave Lahoti are brothers, and have acted

in conjunction and conspiracy with one another to cause the damages alleged herein.

     8.      On information and belief, Defendant Virtual Point, Inc. formerly was a California

corporation wholly owned by Defendants Dave and/or Ravi Lahoti. Currently, those individual

Defendants collectively do business as Virtual Point, Inc., though such entity no longer appears

registered with the California Secretary of State, and it is unclear whether or where such an entity

is registered. This purported entity remains a purported registrant of record for many domain

names, including all of the domain names at issue in this Complaint. Those domain name

registration records indicate the individual registrant as “Tech Admin”, and on information and

belief that person is Defendant Dave Lahoti. ​Ex. A​ is a true and correct copy of WHOIS records

for mikerodenbaugh.com, udrpsearch.com and davidweslowcheater.com.

     9.      Ex. B​ is a true and correct copy of UDRP decisions involving Defendants.

Defendant Ravi Lahoti recently swore to a federal court that he was the individual registrant for a

                                                  ​ eslow Decl., #7, Ex. A (Lahoti Decl.). The
domain name registered to Virtual Point Inc. ​See W

court found him to be a “notorious cybersquatter” as well. ​Ex. C​ is a true and correct copy of an

Order from E.D. Va. Since at least 2010, Defendants have owned and operated the domain name

<UDRPsearch.com>, and have operated a website at that domain name which allows searching

                                                     ​ x. D​ is a true and correct copy of a
of UDRP decisions and commentary on UDRP decisions.​ E

Wayback Machine screenshot showing the UDRPsearch website prior to its repurposing by

Defendants to defame me. I regularly have utilized the UDRPsearch website in the course of my

legal practice; and I am informed and believe that many if not most attorneys and other

professionals in the domain name industry are familiar with the UDRPsearch website and have

visited it frequently in the course of their business.

      10.     Beginning in 2010, Rodenbaugh Law advised and successfully represented

DECLARATION OF MIKE RODENBAUGH
ISO PLAINTIFF’S MOTION FOR TRO
                                                                           Case No. 20-cv-4069 JSC


                                               3
        Case 3:20-cv-04069-JSC Document 5-1 Filed 06/22/20 Page 4 of 7

Defendants Dave Lahoti and Virtual Point Inc. in a number of ACPA and UDRP disputes. In or

about February 2015, Rodenbaugh Law withdrew as counsel in the only remaining, pending

matter for any of the Defendants, and terminated the attorney-client relationship with Defendants.

Since 2015, I do not recall having had any communication to or from any of the Defendants.

      11.      In November 2015, I obtained federal registration of the RODENBAUGH LAW

trademark, No. ​4849962, for the services described therein. ​Ex. E​ is a true and correct copy of

my USPTO registration certificate.

      12.      On May 22, 2020, Defendants registered the domain name <mikerodenbaugh.com>

without my consent, and caused all DNS traffic from UDRPsearch.com to be immediately

redirected to a website at mikerodenbaugh.com.​ ​Ex. F​ is a true and correct copy of a screenshot

showing the resulting webpage. Prominently displayed at the resulting website was, and still is,

my facial image as published by me on LinkedIn and elsewhere online, and a large and boldface,

maliciously false assertion that I am a “trust fund fraudster” (collectively, “Defendants’

Statement”).

      13.      Defendants also immediately created an “MX” DNS record so they could send

email to and from the <mikerodenbaugh.com> domain name.​ ​Ex. G​ is a true and correct copy of

a record from IPaddress.com, showing the MX record.

      14.      Defendants also immediately offered that domain name for sale to any third party

                                                  ​ x. H​ is a true and correct copy of a
via Defendants’ NAMEX domain name sales website.​ E

screenshot from Namex.com, and a Google search results page showing that result in a search on

my name.

      15.      Many times since at least May 26, 2020, I have been notified by a growing number

of colleagues in the domain name legal specialty, and a number of other domain name industry

professionals, that they had tried to access UDRPsearch.com, and instead were directed to the

aforementioned, defamatory Defendants’ Statement. A number of those professionals expressed

DECLARATION OF MIKE RODENBAUGH
ISO PLAINTIFF’S MOTION FOR TRO
                                                                            Case No. 20-cv-4069 JSC


                                             4
        Case 3:20-cv-04069-JSC Document 5-1 Filed 06/22/20 Page 5 of 7

confusion as to the source of the domain name <mikerodenbaugh.com>, and many of them

expressed concern for the harm to my reputation that has been caused and continues to accrue

from Defendants’ tortious behavior. Specifically:

         a. On May 26, I heard from well-known domain attorney John Berryhill, who

             informed me of the UDRPsearch redirection to Defendants’ Statement;

         b. On May 27, I heard from longtime colleague Phil Lodico, CEO of BrandSight Inc.,

             who was confused whether I had purchased UDRPsearch.com, and informed me of

             the UDRPsearch redirection “to your website it looks like.”

         c. On May 28, I heard from well-known ICANN commenter George Kirikos, who

             informed me of the UDRPsearch redirection to Defendants’ Statement;

         d. On May 28, I heard from well-known domain name attorney and ICANN

             commenter Steven Levy, who informed me of the UDRPsearch redirection to

             Defendants’ Statement (​see also,​ Levy Declaration);

         e. On May 29, I heard from longtime colleague Sara Freixa, Senior Manager at Com

             Laude, who asked if I had “really pissed off the Lahoti brothers”;

         f. On June 2, I heard from well-known domain attorney David Weslow of Wiley Rein

             LLP, who informed me of the UDRPsearch redirection to Defendants’ Statement,

             and noted that Defendants’ were now also using the <davidweslowcheater.com>

             domain name to redirect DNS traffic to Defendants’ Statement (​see also​, Weslow

             Declaration);

         g. On June 3, on information and belief, Defendants under the pseudonym

             “LaughingBoy” posted a link to <mikerodenbaugh.com> in the comment section of

             a story called “This is how thieves trick customers into wiring money to them” on

             Domain Name Wire.

         h. On June 7, popular domain name blog DomainGang posted a story which

DECLARATION OF MIKE RODENBAUGH
ISO PLAINTIFF’S MOTION FOR TRO
                                                                           Case No. 20-cv-4069 JSC


                                           5
        Case 3:20-cv-04069-JSC Document 5-1 Filed 06/22/20 Page 6 of 7

               highlighted that UDRPsearch traffic was then redirected to

               <davidweslowcheater.com>, which prominently displayed Defendants’ Statement;

            i. On June 16, Plaintiff heard from well-known IP attorney and ICANN commenter

               Fabricio Vayra of Perkins Coie LLP, who informed Plaintiff of the UDRPsearch

               redirection to Defendants’ Statement.

      16.      My colleagues and clients often advertise on and/or peruse Domain Name Wire.

On information and belief, it is the most popular and successful domain name industry blog. ​Ex.

I​ is a true and correct copy of a screenshot from Domain Name Wire, showing the comment

about me and the link to mikerodenbaugh.com.

      17.      My colleagues and clients often advertise and/or peruse the DomainGang blog. On

information and belief, it is one of the more popular blogs for domain name investors. ​Ex. J​ is a

true and correct copy of a DomainGang article referring to Defendants’ redirection of DNS traffic

intended for the UDRPsearch website, instead leading to prominent publication of Defendants’

Statement and disparagement of my colleague, David Weslow.

      18.      I have suffered, and continue to suffer, harm to my valuable professional

reputation. Defendants’ Statement plainly asserts that I have committed “trust fund fraud”,

which I understand to be the highest form of attorney misconduct, always resulting in sanctions if

not disbarment of attorneys -- if not also criminal charges. Defendants’ Statement has been

widely published as a boldface assertion of fact, and is designed to cause my clients or

prospective clients to question whether I stole money from a client. That mere suspicion,

however brief or unfounded it may be, is materially harmful to me and both my personal and

professional reputation. Prior to Defendants’ Statement, I do not recall ever having been ​accused

of fraud in any respect, by anyone. The mere implication is materially damaging to any attorney..

      19.      Because the harm to me and my professional reputation is ongoing and severe, I

have been forced to bring this matter to this Honorable Court for a prompt ​ex parte ​hearing, and

DECLARATION OF MIKE RODENBAUGH
ISO PLAINTIFF’S MOTION FOR TRO
                                                                            Case No. 20-cv-4069 JSC


                                             6
        Case 3:20-cv-04069-JSC Document 5-1 Filed 06/22/20 Page 7 of 7

prompt order to effectively stop the Defendants’ clearly tortious behavior as soon as possible.

This is the last thing I wish to be engaged in during these times, but I feel that I am left with no

other choice.

      20.       I have emailed a link to the Complaint, Scheduling Order, Standing Orders, the

Motion for TRO and all supporting documents to the email addresses which I have information

and belief to be used by Defendants, including the email address that I used to communicate with

Dave Lahoti as of 2015, and the “Tech Admin” email address listed in the WHOIS records at Ex.

A which I am informed and believe is monitored and used by Dave Lahoti -- both at the

virtualpoint.com domain owned by Defendants. I have also requested all of those documents to

be personally served on Dave Lahoti and Ravi Lahoti as soon as practicable.

                                                      Respectfully submitted,

DATED: June 18, 2020                                  By: ​/s/ ​Mike   Rodenbaugh
                                                      Mike Rodenbaugh
                                                      RODENBAUGH LAW
                                                      584 Market Street -- Box 55819
                                                      San Francisco, CA 94014
                                                      Tel/fax: (415) 738-8087




DECLARATION OF MIKE RODENBAUGH
ISO PLAINTIFF’S MOTION FOR TRO
                                                                             Case No. 20-cv-4069 JSC


                                              7
